 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 421 
In the House of Representatives, U. S.,

June 2, 2009
 
RESOLUTION 
Recognizing and commending the Great Smoky Mountains National Park on its 75th year anniversary. 
 
 
Whereas groups of local citizens and officials in western North Carolina and east Tennessee in the 1920s displayed enormous foresight in recognizing the potential benefits of a national park in the southern Appalachians; 
Whereas the boundaries and location of said park were selected from among the finest examples of the most scenic and intact mountain forests in the Southeast; 
Whereas its creation was the product of over two decades of determined effort by leaders of communities across western North Carolina and east Tennessee; 
Whereas the State Assemblies and the Governors of those two States exercised great vision in appropriating funding, along with the Laura Spellman Rockefeller Memorial Fund for the purchase of the over 400,000 acres of private lands which had been accumulated; 
Whereas the citizens of surrounding communities generously contributed to that land acquisition funding to bring the park into being; 
Whereas over 1,100 families and other property owners were called upon to sacrifice their farms and homes for the benefit and enjoyment of future generations; 
Whereas Great Smoky Mountains National Park was created by Congress on June 15, 1934; 
Whereas Great Smoky Mountains National Park covers approximately 521,621 acres of land, in both Tennessee and North Carolina making it the largest protected areas in the Eastern United States; 
Whereas the park provides sanctuary for the most diverse flora and fauna of any national park in the temperate United States, and preserves an unparalleled collection of historic structures as a “time capsule” of Appalachian culture during the 19th and early 20th centuries; 
Whereas, on September 2, 1940, President Franklin D. Roosevelt dedicated Great Smoky Mountains National Park; 
Whereas the Great Smoky Mountains National Park has been America’s most popular national park since it opened, and now attracts 9,000,000 to 10,000,000 visitors each year, making it the most visited of the 58 national parks; and 
Whereas park visitors contribute over $700,000,000 each year resulting in over 14,000 jobs within the States and the surrounding local economies: Now, therefore, be it  
 
That the House of Representatives— 
(1)commends the citizens of east Tennessee and western North Carolina for their vision and sacrifice; 
(2)commends the Great Smoky Mountains National Park and the National Park Service for 75 years of successful management and preservation of the park land; 
(3)congratulates the Great Smoky Mountains National Park on its 75th anniversary; and 
(4)directs the Clerk of the House of Representatives to transmit a copy of this resolution to the Great Smoky Mountains National Park Headquarters located at 107 Park Headquarters Road, Gatlinburg, TN 37738, for appropriate display. 
 
Lorraine C. Miller,Clerk.
